The opinion of the court was delivered by
Marshall, J.:
An opinion in this action is found in State Bank v. Pickens, 117 Kan. 701, 237 Pac. 651. A rehearing was granted because a mistaken statement of facts was set out in the former opinion. The note sued on was a renewal note which had been signed by H. 0. Pickens, but not by Bessie Pickens, and in that condition had been left with the plaintiff, who mailed it to the defendant with the request that she sign it. She did so and returned it to the plaintiff. Other than as above set forth, thé statement of facts contained in the former opinion is correct.
The plaintiff contends that there was a consideration for the note, that it had not been accepted before being signed by the defendant, and that the defendant was mentally competent to sign the note at the time she did so. In other words, the plaintiff, contends that the first, fourth and fifth findings, of the jury as set out in the former opinion were not supported by evidence. There was evidence to support the first and fourth findings.
It is not necessary to discuss the mental incapacity of the defendant nor to discuss the competency of the evidence introduced to show her mental capacity.
As modified in the statement of facts, the former opinion is adhered to, and the judgment is affirmed.